Citation Nr: 1629796	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-45 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep disorder, such as obstructive sleep apnea (OSA), restless leg syndrome (RLS) and/or rapid eye movement sleep behavior disorder (RBD), to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972.  He is the recipient of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's application to reopen the claim for service connection for sleep apnea was granted by the Board in May 2014, and the claim at issue was remanded for further development.


FINDING OF FACT

A sleep disorder was neither incurred during the Veteran's period of active service, nor caused and/or aggravated beyond normal progression by a service-connected disability.


CONCLUSION OF LAW

Criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the May 2014 Board remand, a VA examination was provided in July 2014.  This opinion discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran is seeking service connection for a sleep disorder, to include apnea, RLS, and RBD.  He believes that one or more of these conditions was either incurred during his period of active service as a result of in-service head trauma or, in the alternate, was caused or aggravated by service-connected PTSD.  The Veteran has reported two in-service, traumatic incidents.  First, he had a parachute fall when he landed on his heels and head.  He told a VA examiner in July 2014 that someone asked if he was OK afterward, and he answered in the affirmative, got up and went on, and had a residual headache.  The second incident involved a jeep accident, in which he was in the back seat and thrown out.  He indicated that he bumped his elbow, with no loss of consciousness, and that he did not see a medic as none was available.

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the Veteran's period of active service, his service treatment records are silent for any reports, treatment, or diagnosis for any sleep disorder.  On separation in November 1972, no sleep disorder was indicated following an examination.  

Post-service, VA outpatient records are replete with reports and treatment for sleep disorders.  In January 2009, a pulmonary fellow wrote that it was at least as likely as not that the Veteran's obstructive sleep apnea was related to PTSD and/or a traumatic brain injury.  However, as the Board explained in the 2014 remand, the medical professional provided no rationale for the expressed opinion, which significantly lowers its overall evidentiary value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In conjunction with his claim for service connection, a VA opinion was provided in December 2009.  Per the examiner, it was less likely than not that the Veteran's sleep apnea was caused by, the result of, or aggravated by his service-connected PTSD.  In support, it was noted that obstructive sleep apnea is characterized by recurrent episodes of upper airway collapse and obstruction during sleep.  Patho-physiologically, the upper airway is a compliant tube and therefore subject to such collapse.  Anatomic factors, such as enlarged tonsils and others, decrease the cross-sectional area of the upper airway in this cases, or they increase the pressure surrounding the airway.  PTSD, per the examiner, does not cause such pathology.

However, while this opinion addressed several relevant questions, it had not addressed some of the Veteran's contentions.  As such, the Board remanded for an additional opinion. 

A VA examination was provided in July 2014 to address the Veteran's consistent reports that his sleep behavior of restlessness, flailing, and thrashing interferes with his ability to wear his continuous positive airway pressure (CPAP) mask.  Notably, the cause of the Veteran's sleep behavior symptoms may be multi-factorial, as his nightmares and vivid dreams have been attributed to his service-connected PTSD, but the Veteran has also been diagnosed with RBD and RLS.  Following an in-person examination, the examiner concluded that the Veteran's OSA, RLS, and RBD did not have their onset in service, are not causally-related to an event in service, were not caused by his service-connected PTSD, and were not aggravated beyond normal progression by PTSD.

In support of this conclusion, the examiner noted that the Veteran's reported, in-service "head trauma," not noted in his service treatment records, would not qualify for traumatic brain injury as there was no loss of consciousness, no amnesia, no impairment in psychological/motor/sensory function, no disruption of memory, and no change in speech or orientation.  The examiner also pointed out that neuropsychology testing in 2006, 34 years after separation, showed normal results.  Further, it was stated that head trauma is not a medically-accepted cause of OSA, RSL, or RBD.  As noted, the Veteran's service treatment records are silent as to a diagnosis for any of these three disorders.  Finally, the Veteran himself indicated that he was first diagnosed with these conditions, at the earliest, in 2007.  The examiner indicated that, despite popular misconception, OSA is as specific condition of apneic episodes during sleep, and not just trouble with sleep (or even snoring).  As such, the examiner determined that there was no evidence linking this disorder to his period of active service.

With regard to PTSD, the examiner stated that this is not a medically-recognized cause, or aggravating condition, for OSA (which is anatomic and mechanical in nature).  As to the prior opinion to the contrary, the examiner indicated it was unknown what scientific basis such an opinion was based on, aside from subjective speculation.

RLS, it was noted, is a neurological disorder characterized by throbbing, pulling, creeping, or other unpleasant sensations in the legs and an uncontrollable urge to move them.  While the cause of RLS is unknown, the examiner noted that it may have a generic component, or may be caused by low iron levels in the brain.  PTSD and "head trauma," however, were not medically-recognized causative or aggravating factors for RLS.

RBD, per the examiner, is a sleep disorder in which one physically acts out vivid, often unpleasant dreams with abnormal vocal sounds and movements during rapid eye movement (REM) sleep.  Per PTSD literature, sleep disturbances include trouble falling asleep, difficulty staying asleep, nightmares, waking frequently, and experiencing ineffective sleep.  RBD, on the other hand, has been associated with various degenerative neurological conditions.  While the actual cause of RBD remains unknown, neither PTSD nor "head trauma" are medically-recognized causative factors.  While the Veteran reported that sleep habits, to include restlessness and flailing, interfered with his ability to wear is CPAP mask, the examiner pointed out that his OSA was mild and that he was quite functional without the use of that device.  Further, the examiner stated that there was no scientific or rational reason as to why using a CPAP machine would increase RLS symptoms, as the CPAP would only increase sleep time, and the RLS can only be perceived if the Veteran was awake.

Here, as described, multiple medical opinions have been submitted by medical professionals who are presumed to have received training and to possess the expertise necessary to render their opinions.  As such, the Board accepts all of the opinions as competent and credible, but the Board must determine what evidence is the most probative.

The Board finds that the VA opinion and the VA examination report are thorough, based on a review of the claims folder and the medical evidence of record, including medical treatise evidence, and most importantly supported by an adequate rationale.  Conversely, the VA outpatient opinion completely failed to provide any rationale whatsoever.  This is especially important in this case, as both VA examiners have indicated that there is no causative link between the Veteran's claimed disorders and his PTSD (or claimed, in-service head trauma).  The lack of any rationale or citation to medical literature greatly reduces the probative value of this opinion.    

The Board notes that the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a qualified health care professional, is not probative without a factual predicate in the record and a thorough rationale or analysis that the Board can evaluate.  Miller v. West, 11 Vet. App. 18, 22 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 304.  

As described, while all of the opinions are found to be competent and therefore constitute probative evidence, for the reasons discussed above, the Board finds the July 2014 report to be the most probative in this case, as the examiner provided an extensive rationale.  As such, the greatest weight must be afforded to this opinion, and the weight of the evidence, unfortunately, tilts against the Veteran's claim.

The Board has also considered the Veteran's statements asserting a nexus between in-service incidents which are not reflected in his service treatment records, or in the alternate to his service-connected PTSD, and notes that with regard to lay evidence of a relationship between a veteran's diagnosis of certain disabilities and their service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report an in-service accident.  However, the Board finds the Veteran's lay statements with regard to the existence of a relationship between his claimed sleep disorders and such accidents, or to a psychiatric disability, are less persuasive than the post-service VA opinions of record that provide concise medical explanations with a discussion of accepted medical principals on the question of etiology.  

The Veteran has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves a diagnosis of several sleep disorders of potentially varying etiologies.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Instead, the more probative and competent evidence is against a finding that the Veteran's claimed disorder(s) were caused or aggravated during his period of active duty, or that such was caused and/or aggravated by any service-connected disability.  It is clear that the Veteran's symptoms did not begin for decades following separation from active service.  As such, there is no basis in the record to establish direct service connection.  Further, the record lacks any probative evidence of suggesting that these disorders are etiologically-related to a service-connected disability.  

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a sleep disorder is denied.


ORDER

Service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


